Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/256,571, the examiner acknowledges the applicant's submission of the after final amendment dated 3/12/2021 filed under the After Final Consideration Pilot 2.0 (AFCP 2.0) program. Claims 1, 6, 8, 13, 15 and 18-19 have been amended and claims 2-3, 9-10 and 16-17 have been canceled. Claims 1, 4-8, 11-15 and 18-20 are pending.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Shu et al. (US 2017/0024324) teaches “In the method according to the present invention, distributed transaction processing in a flash memory does not require state writing that should be performed for five times; instead, one transaction metadata page operation and a related mapping table operation are needed, and only a space of approximately one page needs to be occupied; and the FTL mapping table is modified rather than the write-back operation from the log to the page.” (par. 0061). 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1, 4-8, 11-15 and 18-20 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/12/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of an apparatus comprising “receiving a signal to begin logging changes to cache lines in the set of cache lines corresponding to a plurality of physical addresses, the plurality of physical addresses derived from a virtual memory region specified by an application, wherein the signal to begin the logging is received in response to the application sending a command to register the virtual memory region to be tracked for the transaction; in response to the signal to begin the logging, adding a beginning mark for the transaction to the log, wherein the log resides in a persistent memory and the beginning mark indicates that the transaction is active; and while the transaction is active: tracking each of the cache lines in the set of cache lines while the application is executing; receiving an indication that a cache line of the cache lines in the set of cache lines has been modified while the application is executing, the indication being a write- back event for the cache line; creating and adding an undo entry corresponding to the cache line to the log; receiving a signal to end the logging; and in response to the signal to end the logging, adding an ending mark for the transaction to the log, the ending mark indicating that the transaction is inactive.”
Independent claims 8 and 15 are allowed for the reasons indicated above with respect to claim 1. 
	Dependent claims 4-7, 11-14 and 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaima Rigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 19, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135